Exhibit 10.1(c) Coherus BioSciences, inc.2016 Employment commencement incentive PLAN RESTRICTED STOCK UNIT AWARD GRANT NOTICE Coherus BioSciences, Inc., a Delaware corporation, (the “Company”), pursuant to its 2016 Employment Commencement Incentive Plan, as amended from time to time (the “Plan”), hereby grants to the holder listed below (the “Participant”), an award of restricted stock units (“Restricted Stock Units” or “RSUs”).Each vested Restricted Stock Unit represents the right to receive, in accordance with the Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the “Agreement”), one share of Common Stock (“Share”).This award of Restricted Stock Units is subject to all of the terms and conditions set forth herein and in the Agreement and the Plan, each of which are incorporated herein by reference.Unless otherwise defined herein, the terms defined in the Plan shall have the same defined meanings in this Restricted Stock Unit Award Grant Notice (the “Grant Notice”) and the Agreement. Participant: [] Grant Date: [] Total Number of RSUs: [] Vesting Commencement Date: [] Vesting Schedule: [] Termination: If the Participant experiences a Termination of Service prior to the applicable vesting date, all RSUs that have not become vested on or prior to the date of such Termination of Service (after taking into consideration any vesting that may occur in connection with such Termination of Service, if any) will thereupon be automatically forfeited by the Participant without payment of any consideration therefor. By his or her signature and the Company’s signature below, the Participant agrees to be bound by the terms and conditions of the Plan, the Agreement and this Grant Notice. The Participant has reviewed the Agreement, the Plan and this Grant Notice in their entirety, has had an opportunity to obtain the advice of counsel prior to executing this Grant Notice and fully understands all provisions of this Grant Notice, the Agreement and the Plan. The Participant further acknowledges that he or she has not been previously employed in any capacity by the Company or any Affiliate, or if previously employed, is setting forth his or her signature below following a bona-fide period of non-employment with the Company and its Affiliates, and that the grant of the RSUs is an inducement material to the Participant’s agreement to enter into employment with the Company or an Affiliate. The Participant hereby agrees to accept as binding, conclusive and final all decisions or interpretations of the Administrator upon any questions arising under the Plan, this Grant Notice or the Agreement.In addition, by signing below, the Participant also agrees that the Company, in its sole discretion, may satisfy any withholding obligations in accordance with Section 2.6(b) of the Agreement by (i) withholding shares of Common Stock otherwise issuable to the Participant upon vesting of the RSUs, (ii) instructing a broker on the Participant’s behalf to sell shares of Common Stock otherwise issuable to the Participant upon vesting of the RSUs and submit the proceeds of such sale to the Company, or (iii) using any other method permitted by Section 2.6(b) of the Agreement or the Plan. Coherus BioSciences, inc.:Participant: PARTICIPANT: By: By: Print Name: Print Name: Title: Address: 333 Twin Dolphin Drive, Suite 600 Address: Redwood City, CA 94065 US-DOCS\70216983.2 EXHIBIT A TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE RESTRICTED STOCK UNIT AWARD AGREEMENT Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached, Coherus BioSciences, Inc., a Delaware corporation (the “Company”), has granted to the Participant the number of restricted stock units (“Restricted Stock Units” or “RSUs”) set forth in the Grant Notice under the Company’s 2016 Employment Commencement Incentive Plan, as amended from time to time (the “Plan”).Each vested Restricted Stock Unit represents the right to receive one share of Common Stock (“Share”).Capitalized terms not specifically defined herein shall have the meanings specified in the Plan and Grant Notice.
